Citation Nr: 0534189	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran served on active duty from August 1962 to August 
1964 and from June 1966 to March 1969.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 2004 determination of the Medical 
Administration Service of the VA Medical Center (VAMC) of 
Dallas, Texas, which denied the veteran's claim for an annual 
clothing allowance.


FINDING OF FACT

Evidence demonstrates that the veteran uses medication 
prescribed by a physician for service-connected chloracne 
(herbicide)/pseudo follicular barbae causing irreparable 
damage to the veteran's outer garments. 


CONCLUSION OF LAW

The criteria for an annual clothing allowance have been met.  
38 U.S.C.A. §§ 1155, 1162, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. § 3.810 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances. VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claim prior to the 
agency decision in August 2004.  However, as the decision 
below represents a full grant of benefits, the Board finds 
that the lack of such a pre-agency of original jurisdiction-
decision notice did not result in prejudicial error in this 
case.

II.  Clothing Allowance

A veteran is entitled to a clothing allowance if he: (1) 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service-connected disability that causes 
irreparable damage to the veteran's outer garments.  See 38 
U.S.C.A. § 1162 (West Supp. 2005); 38 C.F.R. § 3.810 (2005).

In an August 2004 rating decision, the VAMC denied the 
veteran's claim for clothing allowance, finding that the 
evidence did not meet the criteria under 38 C.F.R. § 3.810 
(2005).  However, in a subsequent rating decision by the 
regional office (RO) dated in October 2005, service 
connection for skin conditions chloracne (herbicide)/pseudo 
follicular barbae was granted, effective February 2, 2001.  
Medical evidence, specifically a recent VA examination report 
dated in July 2005, indicated that the veteran suffers from 
moderate symptoms due to his service-connected skin 
disability, requiring continued oral and topical therapies.  

Based upon the above information, the Board concludes that 
the evidence supports the claim for clothing allowance.  
38 C.F.R. § 3.810.  Accordingly, entitlement to an annual 
clothing allowance is granted.


ORDER

Entitlement to an annual clothing allowance is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


